Exhibit 10.61

 

LOGO [g304418g24d27.jpg]

CA, INC. 2011 INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

[Participant Name] (“Optionee”)    Name of Optionee   

 

Total Number of Shares Subject to Option Granted

   [Number of Shares Granted]

Grant Date

   [Grant Date]

Exercise Price

   [Exercise Price]

Expiration Date

   [Expiration Date]

THIS AGREEMENT, including without limitation Appendix A hereto, (this
“Agreement”), dated as of the date set forth above and entered into by and
between CA, Inc., a Delaware corporation (the “Company”) and the
above-referenced Optionee, provides for the grant of a nonqualified stock option
under the CA, Inc. 2011 Incentive Plan (the “Plan”). This Agreement incorporates
by reference the terms of the Plan, and is subject to the terms of the Plan. In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan will control. Except as otherwise provided in
this Agreement, capitalized terms in this Agreement will have the meanings
specified in the Plan.

 

1. Grant of Option

The Company hereby grants to the Optionee an option (the “Option”) to purchase
the number of shares of Common Stock set forth above at an exercise price per
share set forth above which is equal to the Fair Market Value of such shares on
the date the Option is granted (the “Grant Date”). The Option is not an
“incentive stock option” within the meaning of Section 422 of the Code.

 

2. Vesting of Option

The Option will vest with respect to 34% of the underlying shares of Common
Stock on the first anniversary of the Grant Date and with respect to an
additional 33% of the underlying shares of Common Stock on each of the second
and third anniversaries of the Grant Date. Except as provided in Section 9 of
this Agreement, the Option will expire and will not be exercisable after ten
years from Grant Date (the “Expiration Date”). Notwithstanding the foregoing,
the Company may extend the term of the Option to reflect certain securities
trading blackouts that the Company may impose in order to comply with applicable
laws.

 

3. Exercise of Option

To the extent that the Option is exercisable, the Optionee may exercise the
Option by delivering to the Company or its agent a properly executed exercise
notice on a form approved by the Committee. The Company will not permit the
exercise of the Option if the Company determines, in its sole and absolute
discretion, that issuance of shares underlying the Option could violate any law
or regulation.

In the event of the Optionee’s death, the Option may be exercised by the
executor or administrator of a deceased Optionee’s estate, or by the person or
persons to whom the Option has been transferred by the Optionee’s will or the
applicable laws of descent and distribution, provided that the Company will be
under no obligation to deliver shares underlying the Option unless and until the
Company is satisfied that the person exercising the Option is the duly appointed
executor or administrator of the deceased Optionee or the person to whom the
Option has been transferred by the Optionee’s will or by the applicable laws of
descent and distribution.



--------------------------------------------------------------------------------

4. Payment of Exercise Price

Payment of the exercise price of the Option may be made in cash or by certified
check, bank draft, wire transfer or postal or express money order or any other
form of consideration approved by the Committee. Alternatively, payment of the
exercise price may be made by (a) delivering to the Company, or its agent, a
properly executed exercise notice, together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale proceeds with
respect to the portion of the shares to be acquired upon exercise having a Fair
Market Value on the date of exercise equal to the sum of the applicable portion
of the exercise price being so paid and appropriate tax withholding,
(b) tendering (actually or by attestation) to the Company previously acquired
Shares that have been held by the Optionee for at least six months having a Fair
Market Value on the date prior to the date of exercise equal to the applicable
portion of the Exercise Price being paid, or (c) any combination of the
foregoing. Payment of the exercise price of the Option must be made in full for
all shares for which the Option is exercised at the time of such exercise, and
no shares will be delivered until such payment is made. Notwithstanding the
foregoing, a form of payment will not be available if the Company determines, in
its sole and absolute discretion, that such form of payment could violate any
law or regulation.

 

5. Delivery of Shares

The Company will not be obligated to deliver any shares underlying the Option
unless and until the Company is satisfied that (a) proper arrangements have been
made with the Company for the payment of any applicable tax withholding
obligations, (b) all requirements of all applicable laws have been met, (c) in
the event the outstanding Common Stock is at the time listed upon any stock
exchange, the shares to be delivered have been listed, or authorized to be
listed, upon official notice of issuance upon the exchanges where it is listed,
and (d) all legal matters in connection with the issuance and delivery of the
shares have been approved by counsel of the Company. The Optionee will have no
rights of a stockholder until the shares are actually delivered to the Optionee.
Common Stock to be delivered upon the exercise of the Option may constitute an
original issue of authorized stock or may consist of treasury stock.

 

6. Transferability of Option

Except as provided below, the Option may not be transferred by the Optionee
other than by will or the laws of descent and distribution and during the
Optionee’s lifetime the Option may be exercised only by the Optionee.
Notwithstanding the foregoing, the Option may be transferred by the Optionee to
his or her family members or to one or more trusts for the benefit of such
family members or to one or more limited partnerships in which such family
members are the only partners; provided that (a) the Optionee does not receive
any consideration for such transfer, (b) written notice of any proposed transfer
and the details thereof will have been furnished to the Committee at least three
days in advance of such transfer, and (c) the Committee consents to the transfer
in writing. If the Option is transferred pursuant to this provision, it will
continue to be subject to the same terms and conditions that were applicable to
such Option immediately prior to transfer and the Option may be exercised by the
transferee only to the same extent that the option could have been exercised by
the Optionee had no transfer been made. For this purpose, the Optionee’s “family
members” will include the Optionee’s spouse, children, grandchildren, parents,
grandparents (whether natural, step, adopted or in-laws) siblings, nieces,
nephews and grandnieces and grandnephews.

 

2



--------------------------------------------------------------------------------

7. Death or Termination of Employment Due to Disability

If the Optionee dies or incurs a Termination of Employment due to Disability
while employed by or providing services to the Company, any portion of the
Option that has not become exercisable as of the date of the Optionee’s death or
Termination of Employment due to Disability will become exercisable in full and
will remain exercisable (a) in the case of the Optionee’s death, by the estate
of the deceased Optionee or the person given authority to exercise the Option by
the Optionee’s will or by operation of law for a period of one year following
the Optionee’s death, but not later than the expiration date of the Option; and
(b) in the case of the Optionee’s Termination of Employment or Disability, by
the Optionee for a period of one year following the Optionee’s Termination of
Employment due to Disability, but not later than the Expiration Date.

 

8. Other Termination of Employment

 

  (a) Except as otherwise provided in this Agreement or the Plan, upon the
Retirement of the Optionee, the portion of the Option that is not exercisable as
of the date of such Retirement will be forfeited as of the date of such
Retirement and the portion of the Option that is exercisable as of the date of
such Retirement must be exercised, if at all, within one year after the date of
such Retirement, but in no event after the Expiration Date.

 

  (b) Except as otherwise provided in this Agreement or the Plan or in an
employment agreement between the Optionee and the Company, upon the Optionee’s
Termination of Employment, for reason other than death, Disability or
Retirement, the portion of the Option that is not exercisable as of the
Optionee’s Termination of Employment will be forfeited as of the Optionee’s
Termination of Employment and the portion of the Option that is exercisable as
of the Optionee’s Termination of Employment must be exercised, if at all, within
90 days after such Termination of Employment.

 

9. Forfeiture and Recovery and Reimbursement of Option Gain

Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the Option will be terminated and become null and void without
consideration if the Optionee, as determined by the Committee in its sole
discretion, engages in any Prohibited Activities (as defined in Appendix A).

If the Optionee engages in any of the Prohibited Activities, the Optionee shall,
at the sole discretion of the Committee, forfeit any gain realized in respect of
any Option that has been exercised within 12 months prior to the Optionee’s
Termination of Employment (the “Affected Option”), which gain shall be deemed to
be an amount equal to aggregate of the difference between the Exercise Price of
the Affected Option and the corresponding Fair Market Value (as defined in the
Plan), on the applicable exercise date, of the shares of Common Stock deemed
delivered to the Optionee (including any shares sold or withheld to cover any
portion of the payment of its exercise price and/or tax withholding). The
Optionee shall repay such gain to the Company immediately after demand by the
Company, but not later than ten days following such demand. The amount of the
gain calculated pursuant to this Section 9 shall not take into account any taxes
paid by or withheld from the Optionee in connection with the exercise of the
Affected Option.

The foregoing provision will be applied in compliance with applicable laws,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the Optionee will be subject to such forfeiture and recovery
and reimbursement policies that the Company or any of its Related Companies may
establish to comply with such laws from time to time.

 

10. Changes In Stock

The Option is subject to the adjustment provisions set forth in Sections 4.11,
5.3 and 5.4 of the Plan.

 

3



--------------------------------------------------------------------------------

11. Tax Withholding

As a condition to the delivery of any shares pursuant to the exercise of the
Option, the Optionee is required to pay tax withholding obligations related
thereto by:

 

  (a) payment to the Company in cash or by certified check, bank draft, wire
transfer or postal or express money order an amount sufficient to satisfy any
applicable tax withholding obligations;

 

  (b) through any of the exercise price payment methods described in Section 4
of this Agreement; or

 

  (c) instructing the Company to withhold shares that would otherwise be issued
on exercise having a Fair Market Value on the date of exercise equal to the
applicable portion of the tax withholding obligations being so paid.

 

12. No Guarantee of Employment or Service

The Option will not obligate the Company or any Related Company to retain the
Optionee in its employ or service for any period.

 

13. Governing Law; Severability; Choice of Law

This Agreement will be governed by the internal substantive laws, and not the
choice of law rules, of the State of New York and construed accordingly, to the
extent not superseded by applicable federal law. If any provision of the
Agreement is held unlawful or otherwise invalid or unenforceable, in whole or in
part, the unlawfulness, invalidity or unenforceability will not affect any other
provision of this Agreement or part thereof, each of which will remain in full
force and effect. Any action related to this Agreement shall be brought
exclusively in the federal or state courts of the State of New York, County of
Suffolk. The Optionee will accept service of process as provided under New York
law or by registered mail, return receipt requested, and waive any objection
based upon forum non conveniens or as to personal jurisdiction over the Optionee
in federal or state courts of the State of New York, County of Suffolk. The
choice of forum set forth in this Section 13 shall not be deemed to preclude the
enforcement of any judgment obtained in such forum in any other jurisdiction.

 

14. Acceptance and Acknowledgment

By accepting this Agreement, the Optionee:

 

  (a) accepts and acknowledges receipt of the Option which has been issued to
the Optionee under the terms and conditions of the Plan;

 

  (b) acknowledges and confirms the Optionee’s acceptance and agreement to the
collection, use and transfer, in electronic or other form, of personal
information about the Optionee, including, without limitation, the Optionee’s
name, home address, and telephone number, date of birth, social security number
or other identification number, and details of all the Optionee’s shares held
and transactions related thereto, by the Company and its Related Companies and
agents for the purpose of implementing, administrating and managing the
Optionee’s participation in the Plan, and further understands and agrees that
the Optionee’s personal information may be transferred to third parties
assisting in the implementation, administration and management of the Plan, that
any recipient may be located in the Optionee’s country or elsewhere, and that
such recipient’s country may have different data privacy laws and protections
than the Optionee’s country;

 

  (c) acknowledges and confirms the Optionee’s consent to receive electronically
this Agreement, the Plan and the related Prospectus and any other Plan documents
that the Company is required to deliver;

 

  (d) acknowledges that a copy of the Plan and the related Prospectus is posted
on the Company’s website and that the Optionee has access to such documents;

 

4



--------------------------------------------------------------------------------

  (e) agrees to be bound by the terms and conditions of this Agreement and the
Plan (including, but not limited to, Section 7.5 of the Plan, Section 9 of this
Agreement and Appendix A to this Agreement), as may be amended from time to
time;

 

  (f) agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any questions related to the Plan or this
Agreement;

 

  (g) understands that neither Plan nor this Agreement gives the Optionee any
right to employment or service with the Company or any Related Company and that
the Option is not part of the Optionee’s normal or expected compensation,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Optionee’s employer;

 

  (h) understands and acknowledges that the grant of the Option is expressly
conditioned on the Optionee’s adherence to the terms of the applicable policies
and procedures of the Company and its Related Companies.

 

  (i) understands and acknowledges that the Plan is established voluntarily by
the Company, is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time, unless otherwise provided in the Plan
and this Agreement;

 

  (j) understands and acknowledges that the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Options, or benefits in lieu of Options, even if Options have been
granted repeatedly in the past;

 

  (k) all decisions with respect to future Options, if any, will be at the sole
discretion of the Company;

 

  (l) the Optionee is voluntarily participating in the Plan;

 

  (m) the Option is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and which is outside the scope of the Optionee’s employment contract, if any;

 

  (n) in the event that the Optionee is not an employee of the Company, the
grant of the Option will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of the Option will not
be interpreted to form an employment contract with the Optionee’s employer or
any subsidiary or affiliate of the Company;

 

  (o) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

 

  (p) if the Optionee exercises the Option and obtains shares of Common Stock,
the value of those shares may increase or decrease in value; and

 

  (q) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or shares acquired through the exercise of the Option
resulting from termination of the Optionee’s employment by the Company or his
employer, and the Optionee irrevocably releases the Company and his employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, the Optionee will be deemed irrevocably to have waived
his or her entitlement to pursue such claim.

 

5



--------------------------------------------------------------------------------

  (r) The parties to this agreement have expressly required that this Agreement
and all documents and notices relating hereto be drafted in English. Les parties
aux présentes ont expressément exigé que la présente convention et tous les
documents et avis qui y sont afférents soient rédigés en anglais.”

 

15. Entire Agreement

This Agreement and the Plan and, to the extent applicable to the Optionee, any
written employment agreement between the Optionee and the Company, constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede in their entirety all prior undertakings and agreements
between the parties with respect to the subject matter hereof.

 

CA, INC.     OPTIONEE By:             Name:       Name:     Title:        

 

6



--------------------------------------------------------------------------------

Appendix A

 

1. Prohibited Activities. The Optionee recognizes that the Company is engaged in
a highly competitive business and that its customer, employee, licensee,
supplier and financial relationships are of a highly sensitive nature. As a
reasonable means to protect the Company’s Confidential Information (as defined
in the subclause (a) below), investment, relationships, and goodwill, and in
consideration for the Option grant, the Optionee agrees that, to the extent
permitted by applicable law, the Optionee will not, either during his or her
employment or for a period of 12 months following the termination of his or her
employment (or such longer period specified below) for any reason engage in any
of the following “Prohibited Activities”:

 

  (a) Engage in any business activity in a Restricted Area that competes with
the business activities of the Company and its corporate affiliates about which
Optionee either had (i) a job responsibility to promote, or (ii) access to
Confidential Information. “Restricted Area” for purposes of this Agreement,
means a geographic area that the Optionee served or covered on behalf of the
Company at any time within the 18 months preceding the end of his or her
employment with the Company. “Confidential Information,” for the purposes of
this Agreement, means information, including information that is conceived or
developed by the Optionee that is not generally known to the public and that is
used by the Company in connection with its business. By way of example, the term
“Confidential Information” would include: trade secrets; processes; formulas;
research data; program documentation; algorithms; source codes; object codes;
know-how; improvements; inventions; techniques; training materials and methods;
product information; corporate strategy; sales forecast and pipeline
information; research and development; plans or strategies for marketing and
pricing; and information concerning existing or potential customers, partners,
or vendors. The Optionee understands that this list is not all-inclusive and
merely serves as examples of the types of information that falls within the
definition of Confidential Information.

 

  (b) Solicit, call on, service or induce others to solicit, call on or service
any “Customer” for the purpose of inducing it to license or lease a product or
provide it with services that compete with a product or service offered by the
Company. A “Customer,” for purposes of this Agreement, means any person or
business entity that licensed or leased a Company product or obtained Company
services within the 18 months preceding the end of the Optionee’s employment
with the Company and that the Optionee had solicited, called on, or served on
the Company’s behalf anytime within that 18-month time period.

 

  (c) Solicit, call on, or induce others to solicit or call on, any “Prospective
Customer” for the purpose of inducing it to license or lease a product or
provide it with services which compete with a product or service offered by the
Company. A “Prospective Customer,” for purposes of this Agreement, is any person
or business entity that the Optionee solicited or called on (whether directly or
through another Company agent at the Optionee’s direction) on behalf of the
Company anytime within the 12 months preceding the end of the Optionee’s
employment with the Company.

 

  (d) Directly or indirectly through others, hire any employee or contractor of
the Company, or solicit or induce, or attempt to solicit or induce, any Company
employee or contractor to leave the Company for any reason.

 

  (e) For any period following the termination of the Optionee’s employment,
violate a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Optionee and the Company or any Related Company
(including, without limitation, the Employment and Confidentiality Agreement
signed at or around the time of the Optionee’s hire).

 

7



--------------------------------------------------------------------------------

Different restrictions apply if, at or prior to termination, the Optionee was or
had been a programmer, software engineer, analyst, support technician, quality
assurance technician, technical documentation writer and/or a manager in a
research and development capacity. If so, then the Optionee’s obligations under
this Paragraph 1 shall be satisfied if the Optionee does not, for one year
following Termination of Employment for any reason, work on any program or
product which may be competitive with any program or product of the Company with
which the Optionee was involved in a research and development or support
capacity anytime within the 18 months preceding the end of the Optionee’s
employment with the Company.

 

2. Tolling of Covenants in the Event of Breach. In the event the Optionee
engages in any of the Prohibited Activities, the time period of the violated
covenant(s) shall be tolled throughout the duration of any violation and shall
continue until the Optionee has complied with such covenant(s) for a period of
12 consecutive full months.

 

3. Injunction. The Optionee acknowledges that, by virtue of the Optionee’s
employment with the Company, the Optionee will have access to Confidential
Information of the Company, the disclosure of which will irreparably harm the
Company. The Optionee further acknowledges that the Company will suffer
irreparable harm if the Optionee breaches any of the Optionee’s obligations
under this Agreement. Therefore, the Optionee agrees that the Company will be
entitled, in addition to its other rights, to enforce the Optionee’s obligations
through an injunction or decree of specific performance from a court having
proper jurisdiction. Any claims the Optionee may assert against the Company
shall not constitute a defense in any injunction action brought by the Company
to force the Optionee to keep the promises the Optionee made in this Agreement.

 

4. Authorization to Modify Restrictions. The Optionee agrees that the
restrictions contained in this Agreement are reasonable. However, if any court
having proper jurisdiction holds a particular restriction to be unreasonable,
that restriction shall be modified only to the extent necessary in the court’s
opinion to make it reasonable and the remaining provisions of this Agreement
including without limitation Appendix A shall nonetheless remain in full force
and effect. The other provisions of this Agreement are likewise severable.

 

5. General.

 

  (a) The Optionee understands and agrees that, if the Company is successful in
a suit or proceeding to enforce any of the terms of this Agreement, the Optionee
will pay the Company’s costs of bringing such suit or proceeding, including its
reasonable attorney’s fees and litigation expenses (including expert witness and
deposition expenses).

 

  (b) This Agreement shall inure to the benefit of and may be enforced by the
Company, its successors and assigns. Except as otherwise permitted by this
Agreement, this Agreement is personal to the Optionee and the Optionee may not
assign it.

 

  (c) The Company’s rights under this Agreement shall be in addition to any
rights it may have under any other Agreement with Optionee.

 

  (d) Any failure to enforce the terms of this Agreement with any other employee
of the Company shall not be deemed a waiver by the Company to enforce its rights
under this Agreement. Further, any waiver by the Company of any breach by the
Optionee of any provision of this Agreement, shall not operate or be construed
as a waiver of any subsequent breach hereof.

 

8